UNITED STATES DIS'I`RICT COURT
EASTERN DISTRIC'I` OF LOUISIANA

MIGUEL SURIANO CIVIL ACTION
VERSUS NO: 18-9141
FRENCH RIVIERA HEALTH SECTION: "S" (2)
SPA, INC.

ORI)ER AND REASONS

IT IS HEREBY ORDERED that the Motion to Dismiss Pursuant to Rule
12(b)(6) (Rec. Doc. 4) filed by defendant, French Riviera Health Spa, Inc., is
GRANTEI).

Plaintiff has filed suit on behalf of himself and others similarly situated
claiming that defendant violated the Telephone Consumer Pl‘otection Act, 47
U.S.C. § 227 ("TCPA"), by sending certain unsolicited text messages to him.
Defendant has filed the instant motion pursuant to Federal Rule lZ(b)(6) seeking
to dimiss the complaint for failure to state a claim. Piaintiff opposes the motion
For the reasons Which follow, the motion is granted

FACTUAL BACKGROUND
On October 25, 2017, plaintiff signed a six-month contract to join

defendant’s gym. The next day, in a separate agreement, he purchased a six-month

membership in the defendant’s personal training program. He renewed the
membership contract twice (on April 12, 2018, and September 5, 2018), and the
training program contract once (on August 16, 2018). While plaintiff did not
expressly consent in Writing to receive text messages from defendant, he provided
his cell phone number in multiple places in the applications He subsequently
received text messages at the number he provided from the defendant, Which he
claims violated the TCPA.

Plaintiffs TCPA claim is premised on the following five text messages,
Which he received between October 26, 2017 and February 22, 2018. The first text
message, received the day after he joined the gym, reads: "Dear member, Welcome
to Riviera Fitness! Where your fitness is our strength We're excited to have you as
a member Have a great workout!" The second, sent on November 8, 2017, stated:
"Dear member, We offer a variety of classes and small group training Click here
(http://tinyurl.com/yagSaoha), for class schedules." The third message, received on
December 24, 2017 reads: "Dear member, Become your best self With~ our
Personal Trainers. Asl< us for info on our PT program (http://tin§mrl.com
/ycSzaepS)." The fourth message, on lanuary 23, 2018, reads: "Follovv us on social

_ medial Facebool< (http://tin)mrl.com/ Y81n7okwe) lnstagram

(http://tinvurl.com/v77ocDihl." The fifth and final complained of message,
received on February 22, 2018, stated: "Dear member, Did you know that we have
a blog? Each month we post workout tips, testimonials and much morel "
APPLICABLE LAW

l. F ederal Rule 12(b)(6) Standard

Rule l2(b)(6) of the Federal Rules of Civil Procedure permits a motion to
dismiss a complaint for failure to state a claim upon which relief can be granted
To survive a Rule l2(b)(6) motion to dismiss, enough facts to state a claim for
relief that is plausible on its face must be pleaded. fn re Katrina Canal Breaches
_M_tig, 495 F.3d 191, 205 (5th Cir. 2007) (quoting Bell Atl. v. Twombly, 127 S. Ct.
1955, 1964-65 & 1973 n, 14 (2007)). A claim is plausible on its face when the
plaintiff pleads facts from which the court can “draw the reasonable inference that
the defendant is liable for the misconduct alleged.” Ashcroft v. lgbal, 129 S. Ct.
1937, 1949 (2009). “Factual allegations must be enough to raise a right to relief
above the speculative level, on the assumption that all the allegations in the
complaint are true (even if doubtful in fact).” Twombly, 127 S. Ct. at 1965. The
court “must accept all well-pleaded facts as true and view them in the light most

favorable to the non-moving party.” In re S. Scrap l\/laterial Co.. LLC, 541 F.3d

584, 587 (5th Cir. 2008). However, the court need not accept legal conclusions
couched as factual allegations as true. M, 129 S.Ct. at 1949-50.

[n considering a motion to dismiss for failure to state a claim, a district court
may consider only the contents of the pleading and the attachments thereto.
Collins v. Morgan Stanlev Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000) (citing
Fed. R. Civ. P. 12(b)(6)). However, the district court "may also consider
documents attached to either a motion to dismiss or an opposition to that motion
when the documents are referred to in the pleadings and are central to a plaintiffs
claims." Brand Counon Network, L.L.C. v. Catalina 1\/lktg.__Co_r}L, 748 F.3d 63 l,
635 (Sth Cir. 2014).

2. T he Te!eplzone Consumer Protection Act ("TCPA ")

Under the TCPA, it is unlawful to make a call using an automatic telephone
dialing system “to any telephone number assigned to a cellular telephone
service,” without the recipient’s express consent 47 U.S.C. § 227(b)(1)(A)(iii).
The TCPA provides a private right of action for injunctive relief and damages l_d_.
§ 227(b)(3). A text message to a cell phone is a "call" for purposes of the TCPA.
Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 667 (2016).

The TCPA does not define "express consent." However, the Federal

Communications Commission ("FCC") has provided guidance on the
interpretation of the act. Under the FCC‘s 1992 order, "persons who knowingly
release their phone numbers have in effect given their invitation or permission to
be called at the number which they have given, absent instructions to the
contrary." fn re Rules & Regulations Imnlementing the TCPA, 7 F.C.C. Rcd.
8752, 8769 at ll 31 (1992); see also, Van Patten v. Vertical Fitness Grp.. LLC, 847
F.3d l037 (9th Cir. 2017). Nevertheless, as the Van Patten court noted, it would be
inaccurate to say that the FCC has established a rule that a consumer giving a
phone number to a company has provided consent to be contacted for any reason.
"lnstead, FCC orders and rulings show that the transactional context matters in
determining the scope of a consumer's consent to contact." I_d. at 1046. ln other
words, there must be some relationship between the reason the number was
provided and the content of subsequent TCPA-governed communications

In 2012, the FCC issued new regulations, distinguishing between
telemarketing and advertising messages as opposed to other types of messages 47
C.F.R. § 64.l200(a)(2). Under the 2012 regulations, the TCPA is violated when a
message recipient has not granted prior written consent to receive messages which

constitute telemarketing or advertising messages l_d.

The 2012 regulation defines “advertisement” as “any material advertising
the commercial availability or quality of any property, goods, or services,” and
“telemarketing” as “the initiation of a telephone call or message for the purpose of
encouraging the purchase or rental of, or investment in, property, goods, or
services, which is transmitted to any person.” l_d. § 64.1200(f)(l), (12). However,
"[n]ot all text messages containing promotional information constitute advertising
or telemarketing." Reese v. Marketron Broad. Sols.. lnc., 2018 WL 2l1724l, at *4
(E.D. La. May 8, 2018). "[A] number of district courts have held that
informational messages do not rise to the level of advertising or telemarketing
merely because the messages contain some commercial information I_d. at *5
(citing cases).

ln interpreting the TCPA, it should be borne in mind that "[t]he TCPA is a
remedial statute that was passed to protect consumers from unwanted automated
telephone calls." Gager v. Dell Fin. Servs., LLC, 727 F.3d 265, 271 (3d Cir. 20l3),
citing S. Rep. 102_178, at 5 (1991), reprinted in 1991 U.S.C.C.A.N. 1968, 1972.

ANALYSIS
ln this case, it is undisputed that the plaintiff provided his cell phone

number to defendant (thus providing express consent), but that he did not provide

express written consent Accordingly, the issue before the court is whether the text
messages in question are telemarketing or advertising, requiring express written
consent, or informational messages, which do not.

At the outset, messages one, two, and five are plainly informational in
nature. The first (sent the day after plaintiff joined) welcomes him to the gym; the
second provides a link to classes and group training schedules, and the fifth
informs him of a blog containing workout tips and testimonials. Accordingly,
plaintiffs provision of his cell phone number constitutes express consent to
receive these informational messages which relate to his provision of his number
to defendant: he provided the number in joining the gym, and the messages
provide information on gym amenities or activities

The third message, "Dear member, Become your best self with our Personal
Trainers. Ask us for info on our PT program. (http://tinyurl.com /ycSzaep8),"
could in some contexts constitute advertising; however, at the time plaintiff
received this message, he had already joined the gym and signed up for six months
of personal training services The message merely encouraged plaintiff to take
advantage of the personal training services for which he already paid, and thus, it

too, may fairly be classified as informational Express written consent was

therefore not necessary.
The final message complained of by plaintiff reads: "Follow us on social
media! Facebook (http://tinyurl.com/ Y8m7okwe) lnstagram
(http://tinvurl.com/y77ocnih)." Again, defendant argues that this is merely
informational, inviting plaintiff to join the on-line/social media community of the
gym of which he is already a member. While defendant‘s Facebook and lnstagram
sites in all likelihood do have a promotional aspect, the message in question falls
outside of the regulatory definition of advertising and telemarketing An invitation
to visit a social media site is not material which specifically advertises "the
commercial availability or quality of any property, goods, or services," nor does it
constitute "the initiation of a . . . message for the purpose of encouraging the
purchase or rental of, or investment in, property, goods, or services . . .”

Accordingly, this final message also did not require express written consent

Based on the foregoing, none of the messages identified by plaintiff was

sent in violation of TCPA. Accordingly, defendant's motion to dismiss is granted

nw

New Orleans, Louisiana, this 20 day ofDecember, 2018.

MAR; ANN VIA§ L`El\/Il\/ION

UNITEI) STATES DISTRICT JUDGE

 

